         

Exhibit 10.1
AMENDMENT NO. 1 TO
10% SENIOR SECURED CONVERTIBLE DEBENTURE
     THIS AMENDMENT NO. 1 TO 10% SENIOR SECURED CONVERTIBLE DEBENTURE (this
“Amendment”) is made as of December 31, 2010 to that certain 10% Senior Secured
Convertible Debenture, dated as of December 31, 2009, in the original principal
amount of $3,500,000 (the “Debenture”), made in favor of Vision Opportunity
Master Fund, Ltd. (“Lender”), by T3 Motion, Inc., a Delaware corporation
(“Borrower”). All capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Debenture.
RECITALS
     WHEREAS, Borrower and Lender desire to amend the terms and conditions of
the Debenture, in order that, among other things, the maturity date will be
extended by three (3) months.
AMENDMENT
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Maturity Date Extension. The maturity date of the Debenture shall be
amended from December 31, 2010 to March 31, 2011.
     2. Existing Terms. Except as provided herein, the Debenture shall remain in
full force and effect.
     3. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
Amendment.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to 10%
Senior Secured Convertible Debenture to be effective as of the date first above
written.

          Borrower:

T3 MOTION, INC.
      By:           Ki Nam, Chief Executive Officer                Acknowledged
and agreed by Lender:

VISION OPPORTUNITY MASTER FUND, LTD.
      By:           Name:   Adam Benowitz        Title:   Director     

 